                                                                                                                       
Exhibit 10.26

EXHIBIT A

 

APPENDIX

 

TO

ADOPTION AGREEMENT

 

FOR

 

PARKWAY PROPERTIES, INC.

DEFERRED COMPENSATION PLAN

 

as Amended and Restated

Effective January 1, 2005

              The provisions of this Appendix supersede any contrary or
conflicting provisions of the Adoption Agreement or Plan Document as amended and
restated effective January 1, 2005.

               1.                  Definitions.  Capitalized terms used in this
Appendix that are defined in the Plan Document have the meanings given in the
Plan Document.

               2.                  Salary and Bonus Deferral Feature - Delayed
Effective Date.  No Participant may elect to reduce Compensation other than
Deferred Share Units described in Section 3 below unless and until the
Compensation Committee of the Board of Directors authorizes the Employer to
accept salary or bonus Deferral Agreements with Participants.

               3.                  Deferred Share Units.  With respect to each
Participant who:

(a)                has elected, pursuant to the Parkway Properties, Inc. 2003
Equity Incentive Plan or the Parkway Properties, Inc. 1994 Stock Option and Long
Term Incentive Plan, as amended, (the "Incentive Plans") to surrender Incentive
Restricted Shares (as defined in the Incentive Plan) in exchange for the grant
of Deferred Incentive Share Units (within the meaning of the Incentive Plans),
or

(b)               has elected, pursuant to the Incentive Plans, to be granted a
Deferred Incentive Share Unit (within the meaning of the Incentive Plans) in
place of an Incentive Restricted Share that would otherwise have been granted
under the Incentive Plans, or

(c)                has been granted Deferred Incentive Share Units under the
Incentive Plans, and

--------------------------------------------------------------------------------




(d)               who, in any such case, has been designated by the Committee as
eligible to participate in this Deferred Compensation Plan with respect to the
Deferred Incentive Share Units so granted and who has elected to participate in
this Plan with respect to such Deferred Incentive Share Units, the Employer
shall credit to a Parkway Stock Subaccount established under the Participant's
Deferred Compensation Account, the number of Deferred Incentive Share Units with
respect to which the Participant has been so designated and has made such an
election.  For the purposes of the Deferred Compensation Plan, a Deferred
Incentive Share Unit shall be called a "Deferred Share Unit."

                                With respect to each Participant who has
elected, pursuant to the Parkway Properties, Inc. 2001 Non-Employee Directors
Equity Compensation Plan (the "Directors' Plan") and with the consent of the
Committee that an award under the Directors' Plan be made in Deferred Share
Units (as defined in the Directors' Plan), rather than in shares of common
stock, $0.001 per value, of the Employer ("Parkway Common Stock"), the Employer
shall credit to a Parkway Stock Subaccount established under the Participant's
Deferred Compensation Account, one Deferred Share Unit for each share of Parkway
Common Stock that would otherwise have been awarded.

            4.                  Dividend Equivalents.  The Employer shall credit
a Dividend Equivalent Subaccount established under a Participant's Deferred
Compensation Account with an amount equivalent to the amount of dividends that
would be payable on a number of shares of Parkway Common Stock that is equal to
the number of Deferred Share Units credited to the Participant's Parkway Stock
Subaccount on the record date for dividend payment.

            5.                  Further Allocation to Other Accounts.  A
Participant may elect in his or her Incentive Plan or Directors' Plan payment
election to have Deferred Share Units that are credited to his or her Parkway
Stock Subaccount further allocated to In‑Service Accounts and Education Accounts
within the Parkway Stock Subaccount.  Amounts credited to the Participant's
Dividend Equivalent Subaccount that are attributable to the Deferred Share Units
allocated to an In‑Service or Education Account shall also be allocated to those
accounts.  The provisions of the Plan Document governing the timing of payment
from In‑Service and Education Accounts shall apply to the portions of a
Participant's Parkway Stock and Dividend Equivalent Subaccounts allocated to
In-Service and Education Accounts.

            6.                  Separate Set of Accounts for Each Award;
Participant Deferral Credits.  The Employer shall establish a separate set of
accounts and subaccounts for each award to a Participant under the Incentive
Plans and Directors' Plan.  Deferred Share Units credited to those accounts are,
for the purposes of the Plan Document, "Participant Deferral Credits."

            7.                  Participant Elections.  A Participant's
elections with respect to the deferral of payment of Deferred Share Units and
amounts credited to the Participant's Dividend Equivalent Subaccount and changes
in such elections shall conform to the provisions of the Adoption Agreement and
Plan Document governing Participant Deferral Agreements and subsequent elections
regarding the changing the method of payment of Deferred Compensation Accounts.

2




--------------------------------------------------------------------------------

 

            8.                  Vesting.  Notwithstanding any contrary provision
of the Adoption Agreement or Plan Document, a Participant's interest in Deferred
Share Units and amounts credited to the Participant's Dividend Equivalent
Subaccount that are attributable to those Deferred Share Units shall become
vested only in accordance with the Incentive Plan or Directors' Plan under which
the Deferred Share Units were awarded.  No payment may be made under this
Deferred Compensation Plan with respect to any Deferred Share Unit or the
portion of the Dividend Equivalent Subaccount attributable to a Deferred
Incentive Share Unit before the Participant's interest in the Deferred Share
Unit has become vested and nonforfeitable under the terms of the applicable
plan.

            9.                  No Deemed Investment of Parkway Stock
Subaccount.  A Participant shall have no right to direct the deemed investment
of his or her Parkway Stock Subaccount.  The only credits to that subaccount at
any time shall be in the form of Deferred Share Units, as they may be adjusted
from time to time in accordance with the Incentive Plan or Directors' Plan to
which they are attributable.

            10.              Provision for No Deemed Investment of Nonvested
Dividend Equivalent Subaccount.  The Committee may, in its discretion, provide
that a Participant has no right to direct the deemed investment of a Dividend
Equivalent Subaccount to the extent the subaccount is attributable to Deferred
Share Units in which the Participant's interest has not yet become vested, in
which case the Committee shall provide for the crediting of interest on the
affected portion of the subaccount.

            11.              Form of Payment from Parkway Stock Subaccount. 
Payment from a Participant's Parkway Stock Subaccount shall be only in the form
of Parkway Common Stock, one share of Parkway Common Stock for each Deferred
Share Unit payable.

            12.              2007.  The last sentence of Section 6.1 of the Plan
Document is amended to refer to the year 2007 and the date December 31, 2007, in
place of the year 2006 and the date December 31, 2006, in each place they appear
in that sentence.

            13.              Committee Discretion.  The Compensation Committee
of the Board of Directors of the Employer shall have complete discretion in
exercising its authority and responsibilities under the Plan, including but not
limited to, discretion with respect to the designation of Participants and the
interpretation of Plan provisions.

            IN WITNESS WHEREOF, the Board of Directors of Parkway Properties,
Inc., has authorized the execution of this document as part of the Deferred
Compensation Plan.

February __, 2007

                                                                                                                       
PARKWAY PROPERTIES, INC.

 

                                                                                                                       
by
                                                                              

821616.v2

3


--------------------------------------------------------------------------------